Citation Nr: 1409325	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a stomach disorder, to include h. pylori atrophic gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1991 to December 1991, June 1992 to February 1995, and October 2000 to October 2010.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record shows, giving the Veteran the benefit of the doubt, that the Veteran has a stomach disorder that is etiologically related to service.


CONCLUSION OF LAW

A stomach disorder was incurred in or as a result of active duty service.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for a stomach disorder is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and the VA's duties to notify and assist have been satisfied concerning this appeal.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the evidence of record shows that the Veteran has a current diagnosis of a stomach disorder.  Indeed, a November 2013 VA stomach and duodenal conditions examination diagnosed the Veteran with gastritis.  

A review of the Veteran's service treatment records shows isolated complaints of stomach problems while the Veteran was in active service.  In April 2001, the Veteran complained of vomiting and diarrhea.  She reported that she thought she had alcohol poisoning.  The examiner diagnosed gastritis and treated with alka seltzer.  In September 2004, the Veteran complained of abdominal pain and vomiting, she was given medicine for nausea and told to return if the pain worsened or the vomiting continued.  In the Veteran's February 2010 report of medical history associated with her Medical Board examination, the Veteran specifically checked "no" to the questions of whether she ever had or currently had "frequent indigestion or heartburn," or "stomach, liver, intestinal trouble, or ulcer."   In March 2010, the Veteran's Medical Board examination report noted a normal evaluation of the abdomen and viscera.  The Veteran reported a recent loss of 15 pounds since she had become sick.  The Veteran was found not fit for service as a result of her anxiety disorder, pre-syncope syndrome, basilar migraines, and atypical chest pain.  

Despite the normal evaluation at separation, the Board finds that service connection should be granted for a stomach disorder.  During service, the Veteran complained of various stomach problems.  The Veteran has also provided statements noting that she has experienced stomach problems since active service.  In May 2011, the Veteran sought treatment for burning in the throat, a "nasty taste" in her mouth, heartburn, and chest pains that had persisted for approximately 7 months.  As the Veteran's separation from active service was in October 2010, the Board notes that the Veteran's statement in furtherance of treatment is consistent with her reports of stomach problems since active service.  Further, in her November 2013 VA examination, the Veteran reported that in 2010 she complained to her military doctor during Medical Boards that she was having a bad taste in her mouth, and the examiner treated her for allergies.  She reported that a few months later she started having epigastric pains, and nausea, and a subsequent endoscopy revealed gastritis.  The Board notes that the Veteran is competent to report the onset of symptoms such as stomach problems and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board notes that the lay statements of record are credible.  She has consistently reported her symptoms in treatment records and her VA examination following separation from active service.

In the Veteran's November 2013 VA examination, the examiner opined that the Veteran's current stomach disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's medical records did not show any complaints or diagnosis of heartburn, abdominal pain, GERD, peptic ulcer disease, or anything of the sort.

As noted above, the Veteran did complain of various stomach problems during active duty service, including vomiting, diarrhea and abdominal pain.  Further, the Veteran was diagnosed in service with gastritis.  Thus, this opinion is inadequate for purposes of determining service connection.  
   
In summary, the Veteran has a current diagnosis of gastritis, an in-service diagnosis of gastritis and complaints of stomach problems, and has consistently reported stomach problems since her separation from active service.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for a stomach disorder is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Entitlement to service connection for a stomach disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


